DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lasonko (US 2015/0271571), hereinafter referred to as Lasonko, in view of Benedetto (US 2018/0262582), hereinafter referred to as Benedetto.  

6.	Regarding claim 1, Lasonko discloses a method for content switching and content control based on multi-user profiles, the method comprising:  capturing, by a set-top box, facial information of a plurality of users (fig. 5-6, paragraphs 29-31 wherein sensors include a camera or microphone where face or voice analysis can be used to index each unique user); 
forwarding, by the set-top box, the captured facial information of the plurality of users to a server, the server configured to receive the captured facial information of the plurality of users and identify each of the plurality of users based on the facial information captured by the set-top box and creating a plurality of multi-user profiles for each combination of the plurality of users (fig. 5-7, paragraphs 41-42 wherein the STB can collect profile data for each unique user in the home by picking up unique users as described previously and storing data regarding their interests, and forward data to remote server); 
capturing, by the set-top box, the facial information on two or more users of the plurality of users viewing content on a media play device, the media play device configured to display content from the set-top box (fig. 5-6, paragraphs 29-31 wherein viewer of display device can be determined and recommendation data can be presented for display to the viewer by a display device); 
and sending, by the set-top box, the captured facial information on the two or more users of the plurality of user viewing content on the media play device to the server (fig. 5-6, paragraph 33 wherein STB detects if there are viewers present, how many viewers are present, the identities of each of the viewers, and send information to content provider).
However Lasonko is silent in regards to disclosing receiving, on the set-top box, recommended content for the two or more users viewing the media play device based on a multi-user profile for the two or more users from the plurality of user profiles 
Benedetto discloses receiving, on the set-top box, recommended content for the two or more users viewing the media play device based on a multi-user profile for the two or more users from the plurality of user profiles (fig. 3, paragraphs 37, 67 and 70 wherein the recommendations can be tailored to the recognized viewers based on viewer interest data associated with each viewer recognized).  Benedetto (paragraph 67) provides motivation to combine the references wherein content provider may allow users to authenticate themselves to the content provider via facial recognition or the like in order to generate other activity suggestions and recommendations, to present on the entertainment device.  All of the elements are known.  Combining the references would yield the instant claims wherein user detected using viewing device are presented with content recommendations based on each profile of the users recognized as using viewing device.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

7.	Regarding claim 2, Benedetto discloses the method according to claim 1, wherein the content recommendations further comprises: receiving, on the set-top box, age appropriate recommended content for the multi-user profile for the two or more users (fig. 3, paragraphs 37, 67 and 70 wherein the recommendations can be tailored to the recognized viewers based on viewer interest data associated with each viewer recognized).

8.	Regarding claim 3, Lasonko discloses the method according to claim 1, further comprising: receiving, on the set-top box, a new multi-user profile for the two or more users when a combination of the captured information on the two or more users has not previously been captured by the set-top box with recommended content for the new multi-user profile (fig. 5-6, paragraphs 31 and 43 wherein multiple display devices can receive user input, and therein update user profile via set-top box based on received content selections).

9.	Regarding claim 4, Lasonko discloses the method according to claim 1, further comprising: sending, by the set-top box, content currently being watched by the two or more users to the server (fig. 5-6, paragraphs 27 wherein user interest receives input data from multiple users to determine content to recommend to viewer of content device); 
and receiving, on the set-top box, further content recommendations based on the content being currently watched (fig. 5-6, paragraph 30 wherein system recommends content or interest related to content being consumed on display device).

10.	Regarding claim 5, Benedetto discloses the method according to claim 1, further comprising: receiving, on the set-top box, advertisements based on the multi-user profile for the two or more users viewing the media play device (fig. 3, paragraph 57 wherein content provider provides interactive commercial related to viewed content); 
and sending, by the set-top box, the advertisements to the media display device for display on a display (fig. 3, paragraph 57 wherein content provider provides interactive commercial related to viewed content).

11.	Regarding claim 6, Benedetto discloses the method according to claim 1, further comprising: restricting, by the set-top box, access to certain content for the two or more users of the plurality of users viewing the content based on the multi-user profile of the two or more users (fig 3, paragraphs 67 and 87-88 wherein user is authenticated, and based on determination that the parent wants the child to finish studies, receives educational entertainment and encouraged to finish work).
 
12.	Regarding claim 7, Benedetto discloses the method according to claim 6, wherein the -restricting of the access to certain content is based on age of one of the two or more users (fig 3, paragraphs 67 and 87-88 wherein user is authenticated, and based on determination that the parent wants the child to finish studies, receives educational entertainment and encouraged to finish work).

13.	Regarding claim 8, Lasonko discloses the method according to claim 1, wherein the plurality users is three or more, and the facial information of one of the three or more users has not previously been captured by the set-top box, the method comprising: receiving, on the set-top box, the recommended content for two or more users having the multi-user profile (fig. 5-6, paragraphs 29-31 wherein sensors include a camera or microphone where face or voice analysis can be used to index each unique user); 
and receiving, on the set-top box, a new multi-user profile for the three or more users with recommended content for the new multi-user profile (fig. 5-7, paragraphs 41-42 wherein the STB can collect profile data for each unique user in the home by picking up unique users as described previously and storing data regarding their interests, and forward data to remote server).

14.	Regarding claim 9, Lasonko discloses the method according to claim 1, further comprising: capturing, by the set-top box, facial information of a new user different from the two or more users viewing content on the media play device (fig. 5-6, paragraphs 29-31 wherein viewer of display device can be determined and recommendation data can be presented for display to the viewer by a display device); 
and forward, by the set-top box, the facial information on the new user to the server; receiving, by the set-top box, recommended content based on a new multi-user profile from the new user and the two or more users viewing content on the media play device (fig. 5-6, paragraphs 31 and 43 wherein multiple display devices can receive user input, and therein update user profile via set-top box based on received content selections).
Benedetto discloses restricting, by the set-top box, the two or more users from continuing viewing content on the media play device when the new multi-user profile has content restrictions (fig 3, paragraphs 67 and 87-88 wherein user is authenticated, and based on determination that the parent wants the child to finish studies, receives educational entertainment and encouraged to finish work).

15.	Regarding claim 10, Lasonko discloses the method according to claim 1, comprising: generating the recommended content for the two or more users viewing the media play device with a machine learning algorithm (fig. 5-7, paragraphs 42 wherein user interest generator is a self learning system that will learn what each individual likes and dislikes).

16.	Regarding claim 11, Lasonko discloses a customer-premises equipment device comprising: a camera configured to capture facial information of a plurality of users viewing content on a media play device, the media play device configured to display content from the customer-premises equipment device (fig. 5-6, paragraphs 29-31 wherein sensors include a camera or microphone where face or voice analysis can be used to index each unique user); 
and a processor configured to: forward the captured facial information of the plurality of users to a server, the server configured to receive the captured facial information of the plurality of users and identify each of the plurality of users based on the facial information captured by the set-top box and creating a plurality of multi-user profiles for each combination of the plurality of users (fig. 5-7, paragraphs 41-42 wherein the STB can collect profile data for each unique user in the home by picking up unique users as described previously and storing data regarding their interests, and forward data to remote server); 
and send the captured facial information on the two or more users of the plurality of user viewing content on the media play device to the server (fig. 5-6, paragraph 33 wherein STB detects if there are viewers present, how many viewers are present, the identities of each of the viewers, and send information to content provider).
However Lasonko is silent in regards to disclosing receive recommended content for the two or more users viewing the media play device based on a multi-user profile for the two or more users from the plurality of user profiles
Benedetto discloses receive recommended content for the two or more users viewing the media play device based on a multi-user profile for the two or more users from the plurality of user profiles (fig. 3, paragraphs 37, 67 and 70 wherein the recommendations can be tailored to the recognized viewers based on viewer interest data associated with each viewer recognized).  Benedetto (paragraph 67) provides motivation to combine the references wherein content provider may allow users to authenticate themselves to the content provider via facial recognition or the like in order to generate other activity suggestions and recommendations, to present on the entertainment device.  All of the elements are known.  Combining the references would yield the instant claims wherein user detected using viewing device are presented with content recommendations based on each profile of the users recognized as using viewing device.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

17.	Regarding claim 12, Benedetto discloses the customer-premises equipment device according to claim 11, wherein the content recommendations further comprises: receiving age appropriate recommended content for the multi-user profile for the two or more users (fig. 3, paragraphs 37, 67 and 70 wherein the recommendations can be tailored to the recognized viewers based on viewer interest data associated with each viewer recognized).

18.	Regarding claim 13, Lasonko discloses the customer-premises equipment device according to claim 11, wherein the processor is further configured to:  receive a new multi-user profile for the two or more users when a combination of the captured information on the two or more users has not previously been captured with recommended content for the new multi-user profile (fig. 5-6, paragraphs 31 and 43 wherein multiple display devices can receive user input, and therein update user profile via set-top box based on received content selections).

19.	Regarding claim 14, Lasonko discloses the customer-premises equipment device according to claim 11, wherein the processor is further configured to: send content currently being watched by the two or more users to the server (fig. 5-6, paragraphs 27 wherein user interest receives input data from multiple users to determine content to recommend to viewer of content device);
and receive further content recommendations based on the content being currently watched (fig. 5-6, paragraph 30 wherein system recommends content or interest related to content being consumed on display device).

20.	Regarding claim 15, Benedetto discloses the customer-premises equipment device according to claim 11, wherein the processor is further configured to: receive advertisements based on the multi-user profile for the two or more users viewing the media play device (fig. 3, paragraph 57 wherein content provider provides interactive commercial related to viewed content); 
send the advertisements to the media display device for display on a display (fig. 3, paragraph 57 wherein content provider provides interactive commercial related to viewed content); 
and restrict access to certain content for the two or more users of the plurality of users viewing the content based on the multi-user profile of the two or more users, and wherein the restricting of the access to certain content is based on age of one of the two or more users (fig 3, paragraphs 67 and 87-88 wherein user is authenticated, and based on determination that the parent wants the child to finish studies, receives educational entertainment and encouraged to finish work).

21.	Regarding claim 16, Lasonko discloses a non-transitory computer readable medium having instructions operable to cause one or more processors to perform operations comprising:  capturing, by a set-top box, facial information of a plurality of users (fig. 5-6, paragraphs 29-31 wherein sensors include a camera or microphone where face or voice analysis can be used to index each unique user);
forwarding, by the set-top box, the captured facial information of the plurality of users to a server, the server configured to receive the captured facial information of the plurality of users and identify each of the plurality of users based on the facial information captured by the set-top box and creating a plurality of multi-user profiles for each combination of the plurality of users (fig. 5-7, paragraphs 41-42 wherein the STB can collect profile data for each unique user in the home by picking up unique users as described previously and storing data regarding their interests, and forward data to remote server); 
capturing, by the set-top box, the facial information on two or more users of the plurality of users viewing content on a media play device, the media play device configured to display content from the set-top box (fig. 5-6, paragraphs 29-31 wherein viewer of display device can be determined and recommendation data can be presented for display to the viewer by a display device); 
and sending, by the set-top box, the captured facial information on the two or more users of the plurality of user viewing content on the media play device to the server (fig. 5-6, paragraph 33 wherein STB detects if there are viewers present, how many viewers are present, the identities of each of the viewers, and send information to content provider).
However Lasonko is silent in regards to disclosing receiving, on the set-top box, recommended content for the two or more users viewing the media play device based on a multi-user profile for the two or more users from the plurality of user profiles
Benedetto discloses receiving, on the set-top box, recommended content for the two or more users viewing the media play device based on a multi-user profile for the two or more users from the plurality of user profiles (fig. 3, paragraphs 37, 67 and 70 wherein the recommendations can be tailored to the recognized viewers based on viewer interest data associated with each viewer recognized).  Benedetto (paragraph 67) provides motivation to combine the references wherein content provider may allow users to authenticate themselves to the content provider via facial recognition or the like in order to generate other activity suggestions and recommendations, to present on the entertainment device.  All of the elements are known.  Combining the references would yield the instant claims wherein user detected using viewing device are presented with content recommendations based on each profile of the users recognized as using viewing device.  Therefore the invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

22.	Regarding claim 17, Benedetto discloses the non-transitory computer readable medium according to claim 16, wherein the content recommendations further comprises: receiving, on the set-top box, age appropriate recommended content for the multi-user profile for the two or more users (fig. 3, paragraphs 37, 67 and 70 wherein the recommendations can be tailored to the recognized viewers based on viewer interest data associated with each viewer recognized).

23.	Regarding claim 18, Lasonko discloses the non-transitory computer readable medium according to claim 16, further comprising: receiving, on the set-top box, a new multi-user profile for the two or more users when a combination of the captured information on the two or more users has not previously been captured by the set-top box with recommended content for the new multi-user profile (fig. 5-6, paragraphs 31 and 43 wherein multiple display devices can receive user input, and therein update user profile via set-top box based on received content selections)..

24.	Regarding claim 19, Lasonko discloses the non-transitory computer readable medium according to claim 16, further comprising: sending, by the set-top box, content currently being watched by the two or more users to the server (fig. 5-6, paragraphs 27 wherein user interest receives input data from multiple users to determine content to recommend to viewer of content device);
and receiving, on the set-top box, further content recommendations based on the content being currently watched (fig. 5-6, paragraph 30 wherein system recommends content or interest related to content being consumed on display device).

25.	Regarding claim 20, Benedetto discloses the non-transitory computer readable medium according to claim 16, further comprising:  receiving, on the set-top box, advertisements based on the multi-user profile for the two or more users viewing the media play device (fig. 3, paragraph 57 wherein content provider provides interactive commercial related to viewed content);
sending, by the set-top box, the advertisements to the media display device for display on a display (fig. 3, paragraph 57 wherein content provider provides interactive commercial related to viewed content);
and restricting, by the set-top box, access to certain content for the two or more users of the plurality of users viewing the content based on the multi-user profile of the two or more users, wherein the restricting of the access to certain content is based on age of one of the two or more users (fig 3, paragraphs 67 and 87-88 wherein user is authenticated, and based on determination that the parent wants the child to finish studies, receives educational entertainment and encouraged to finish work).

Conclusion
26.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yun (US 2015/0082330) discloses real-time channel program recommendation on a display device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES N HICKS whose telephone number is (571)270-3010. The examiner can normally be reached Monday-Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CNH/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424